Citation Nr: 9933229	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died on March [redacted], 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  A 
notice of disagreement was received in August 1997.  A 
statement of the case was issued in September 1997.  A 
substantive appeal was received from the appellant in 
September 1997. 

The Board notes that at the time of his death, the veteran 
had perfected an appeal to the Board for the following 
issues: entitlement to an increased evaluation for post 
traumatic stress disorder (PTSD); entitlement to an increased 
(compensable) evaluation for the residuals of a left 
pneumothorax; and whether there was clear and unmistakable 
error in an August 1993 rating decision which failed to 
establish an effective date earlier than June 23, 1993 for 
the establishment of service connection for PTSD.  However, 
these claims do not survive his death.  See Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994); in fact, by an April 1997 
Board action, they were dismissed.  

Nevertheless, applicable law provides that a spouse may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which a veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file at the time of his death.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1999); 38 C.F.R. § § 3.1000 (1999).  
In this regard, the Board notes that an application for 
entitlement to dependency and indemnity compensation, death 
pension and accrued benefits by a surviving spouse was 
received from the appellant and her representative in July 
1997.  However, only the claim of entitlement to service 
connection for the cause of the veteran's death was 
adjudicated and subsequently appealed.  The claims of 
entitlement to increased evaluations for PTSD and the 
residuals of a left pneumothorax, and the claim that there 
was clear and unmistakable error in an August 1993 rating 
decision, all for accrued benefit purposes, have yet to be 
adjudicated by the RO.  In view of the decision in this case, 
these issues and the issue of entitlement to service 
connection for the cause of the veteran's death are not 
"inextricably intertwined", and as such, these accrued 
benefits issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1997; according to the 
death certificate, the immediate cause of death was chronic 
obstructive lung disease.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated as 10 percent disabling; 
facial scars, residuals of flak, asymptomatic, rated as 
noncompensable; and the residuals of a collapsed lung, 
evaluated as noncompensable.

3.  Medical evidence has not been presented that supports the 
appellant's allegation that a disability of service origin 
caused or played a part in the veteran's death.

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is asserted that service connection should be granted for 
the cause of the veteran's death.  In this regard, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim, that is, one that is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Although the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
An allegation alone is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992). 

According to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) in Caluza v. Brown, 7 Vet.App. 
498, 505 (1995), a well-grounded claim for entitlement to 
service connection requires competent evidence of the 
following: i) current disability (through medical diagnosis); 
ii) incurrence or aggravation of a disease or injury in 
service (through lay or medical evidence) and; iii) a nexus 
between the inservice injury or disease and the current 
disability (through medical evidence).  Id. at 506.  
Regarding claims for service connection for the cause of 
death of a veteran, the first requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40 (1996).  

A certificate of death reflects that the veteran died on 
March [redacted], 1997, and that the immediate cause of death 
was chronic obstructive lung disease.  The certificate of death 
indicates that an autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for post traumatic stress disorder (PTSD), evaluated 
as 10 percent disabling; facial scars, residuals of flak, 
asymptomatic, rated as noncompensable; and the residuals of a 
collapsed lung, evaluated as noncompensable. 

The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated by service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  

The appellant contends that the cause of the veteran's death, 
chronic obstructive lung disease, was caused by the veteran's 
service-connected collapsed left lung.  However, the evidence 
of record does not demonstrate that the veteran's death was 
related to any disease or disability incurred in service, to 
include the collapsed left lung.  The veteran's service 
medical records covering his April 1943 to November 1945 
service do indicate that his left lung collapsed in May 1944, 
and that he was treated for pneumonia.  The report of his 
discharge examination, however, indicates that his 
respiratory system was normal and that chest X-rays taken 
were negative.  

The post-service medical evidence indicates that the veteran 
was hospitalized from January to March 1971 at a VA facility 
for acute gastrointestinal bleeding, and that during this 
admission he developed right lower lobe pneumonia; he was 
treated and this condition cleared.  There is no indication 
that the pneumonia was related to service, nor is there any 
further mention of it in subsequently dated medical evidence.  
X-rays of the veteran's chest taken in August 1973 were 
negative.  Finally, during a RO hearing conducted in November 
1994, the veteran indicated that a doctor at Augusta (the 
Board assumes a VA Medical Center in Augusta, Georgia) had 
told him that his left lung was smaller than his right lung; 
he could not remember the date that this assessment was made.  
In any event, he did not indicate that any relation was made 
between the collapsed left lung and chronic obstructive lung 
disease or any respiratory disorder.   

There is no medical evidence in the claims folder that 
demonstrates that the cause of the veteran's death, chronic 
obstructive lung disease, was related to service, or that any 
other disease or disability related to service - 
specifically, the veteran's collapsed left lung- ultimately 
contributed, either substantially or materially, to the 
veteran's death, without resort to mere speculation, and such 
is prohibited.  

The appellant has not submitted any medical evidence to 
support her contention that the veteran's death was related 
to his service-connected collapsed left lung, or the 
residuals of the collapsed lung.  Any contention made by the 
appellant to the effect that the veteran's service-connected 
disabilities contributed to his death or caused his death, 
are not, without any supporting medical documentation, 
competent, as such assertions require medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
In sum, the appellant has not submitted any medical evidence 
tending to support her assertion that the cause of the 
veteran's death was related to his military service or any of 
his service-connected disabilities.  As the determinative 
issue in this case involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Murphy.  The burden imposed 
by 38 U.S.C.A. § 5107(a) (West 1991) is not met by presenting 
lay evidence from persons who are not competent to offer 
medical opinions.  Espiritu.  Consequently, a lay assertion, 
such as that of the appellant, regarding medical causation 
cannot constitute evidence to render a claim well-grounded.  
Tirpak.

Therefore, the applicable legal criteria and the facts, as 
such, lead the Board to conclude that the current claim on 
appeal is not plausible or capable of substantiation.  
Accordingly, the Board is compelled to find that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well-grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the appellant with the development of evidence.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied as not well grounded.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

